                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

THE CITY OF BERKELEY, MISSOURI, et al.,              )
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            )       No. 4:19CV168 RLW
                                                     )
FERGUSON-FLORISSANT SCHOOL                           )
DISTRICT, et al.,                                    )
                                                     )
               Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs' Motion for a Temporary Restraining Order

pursuant to Rule 65 of the Federal Rules of Civil Procedure. (ECF No. 14) Plaintiffs, the City of

Berkeley and individual citizens of Berkeley serving as next friends of minor children, filed a

Verified Complaint and Application for Temporary Restraining Order, Preliminary Injunction,

and Permanent Injunction in federal court on February 1, 2019. 1 They filed the present motion

for temporary restraining order on April 1, 2019, seeking to enjoin the Ferguson-Florissant

School District ("District") and named individual Defendants2 from going forward with its plan

to close or reorganize schools in the District. (Pls.' Mot. for Temporary Restraining Order if 1,

ECF No. 14)




1
 Because the Complaint contained the full names of the minor children, the Complaint was filed
under seal pursuant to E.D. Mo. L.R. 2.17. Plaintiffs' attorney was directed to file a redacted
Complaint but, as of the date of this Memorandum and Order, has failed to do so.

2
 The individual Defendants sued in their official capacity, Robert Chabot, Scott Ebert, Leslie
Hogshead, and Jessica Ponder, are members of the District's School Board who allegedly voted
in favor of closing several schools that serve students who live in Berkeley and reorganizing
other Berkeley schools. (Compl. iii! 12-15, ECF No. 1)
                                          I. Background

       In October 2017, the District's School Board ("Board") was presented with information

about the possible closure and reorganization of some of the District's schools and facilities.

(Aff. of Dr. Joseph Davis iJ 4, ECF No. 20-1) The District held numerous community meetings

pertaining to this issue and engaged the services of MGT Consulting Group ("MGT"). (Id at iii!

5-6) Based upon community feedback and the assessment from MGT, three options were

presented at community meeting held on September 29, 2018 and at a Board meeting held on

October 10, 2018. (Id at iii! 7-8) The Board adopted Option 2, which converted the McCluer

South-Berkeley High School located in the City of Ferguson to a STEAM High School for

grades 9 through 12. (Id at iii! 13-14) Option 2 also provided that the Berkeley Middle School

will continue to serve grades 3 through 5, and Holman Elementary School will continue to serve

Pre-K through 2nd grade. (Id. at iJ 15) Both schools are located in Berkeley, Missouri. (Id.)

Following the adoption of Option 2, the District has taken significant steps to implement the

plan, including the appointment of principals and assistant principals, the hiring and placement

of teachers and staff, and the completion of a website to allow parents to determine school and

bus assignments for the 2019-2020 school year. (Id at iii! 18-22)

       Plaintiffs contend that the closings and reorganization will cause the City of Berkeley and

its citizens to have lower property values and a corresponding lower tax base and cause real

estate developers to build elsewhere, which will result in less revenue and a reduction in city

services. (ECF No. 14-1 pp. 2, 6) In addition, Plaintiffs assert that parents who moved into

areas to allow their children to attend neighborhood schools will be forced to send their children

to other schools, causing educational disruption and emotional, social, and academic hardship.

(Id. at pp. 2, 7) Thus, Plaintiffs seek a Temporary Restraining Order to enjoin the District from



                                                 2
further implementation of Option 2. On April 9, 2019, the Court held a hearing on Plaintiffs'

motion for temporary restraining order.

                                        II. Legal Standard

       To determine whether a temporary restraining order is warranted, the Court considers

four factors: "l) the threat of irreparable harm to the moving party; 2) the state of the balance

between the harm to the moving party and the harm that granting the injunction will inflict on the

other parties; 3) the probability that the moving party will succeed on the merits; and 4) the

public interest." Arthur J Gallagher Risk Mgmt. Servs., Inc. v. Kinsey, No. 4:08 CV 635 DDN,

2008 WL 2064797, at* 1 (E.D. Mo. May 14, 2008) (citing Dataphase Sys., Inc. v. CL Sys., Inc.,

640 F.2d 109, 113 (8th Cir. 1981)). "Temporary injunctive relief functions to 'preserve the

status quo until, upon final hearing, a court may grant full, effective relief.'" Amdocs, Inc. v.

Bar, No. 4:16CV323 HEA, 2016 WL 9405679, at *3 (E.D. Mo. May 23, 2016) (quoting Kansas

City Southern Trans. Co., Inc. v. Teamsters Local Union# 41, 126 F.3d 1059, 1065 (8th Cir.

1997)). Without a finding of irreparable injury to the moving party, however, injunctive relief

should not be granted. Phelps-Roper v. Cty. ofSt. Charles, Missouri, No. 4:10CV02232 AGF,

2010 WL 5281668, at* 1 (E.D. Mo. Dec. 17, 2010) (citing Modern Computer Sys., Inc. v.

Modern Banking Sys., Inc., 871 F.2d 734, 738 (8th Cir. 1989)). "A temporary restraining order

is an extraordinary and drastic remedy ... [and] [t]he burden of proving that the relief should be

awarded rests entirely on the movant." King v. Blake, No. 4:08CV1050 RWS, 2009 WL 73678,

at* 1 (E.D. Mo. Jan. 9, 2009) (citations omitted).

                                           III. Discussion

       Upon thorough consideration of the Plaintiffs' motion for temporary restraining order, the

Defendants' response in opposition, and the oral arguments presented at the hearing, the Court

finds that the relevant factors do not weigh in favor of issuing a temporary restraining order.

                                                  3
                                 A. Threat of Irreparable Harm

       First, Plaintiffs are unable to show irreparable harm. Failure to show irreparable harm is

an independently sufficient ground upon which to deny a temporary restraining order. See

Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003). Plaintiffs assert that children do not

know which schools they will attend, causing irreparable emotional and academic harm from the

involuntary displacement. Plaintiffs also claim that the closure of Berkeley schools will lower

property values in Berkeley and lead to the destabilization of the Berkeley community.

However, the Court notes that, despite Plaintiffs allegations of immediate, irreparable harm,

Plaintiffs waited four months after the Board's decision to file a Complaint in federal court and

two more months to file the present motion for temporary restraining order. This six month

delay in seeking a temporary restraining order belies any assertion that Plaintiffs have suffered or

will suffer any immediate or irreparable harm resulting from the District reorganization.

Amdocs, Inc. v. Bar, 2016 WL 9405679, at *4; see also Hubbard Feeds, Inc. v. Animal Feed

Supplement, Inc., 182 F.3d 598, 603 (8th Cir. 1999) (finding a delay in moving for preliminary

injunctive relief negates a claim of irreparable injury pending trial). Here, the Court finds that

Plaintiffs' lack of diligence in filing the Complaint and the motion for temporary restraining

order is inconsistent with their assertion that they will suffer immediate and irreparable harm.

       Further, contrary to Plaintiffs' allegations in their Complaint, Option 2 does not eliminate

all schools from the City of Berkeley. Both Berkeley Middle School and Holman Elementary

will collectively serve students in grades Pre-K to 5. In addition, Berkeley never had a public

high school located in the city, as McCluer South-Berkeley is located in Ferguson, Missouri.

Thus, the Court finds that Plaintiffs have failed to demonstrate that they will be irreparably

harmed without the issuance of a temporary restraining order. While the Court may deny the

motion on this basis alone, the Court will also address the other Dataphase factors.

                                                  4
                                     B. The Balance of Harms

       "The balance of harms analysis examines the harm of granting or denying the injunction

upon both of the parties to the dispute and upon other interested parties, including the public."

Noodles Dev., LP v. Ninth St. Partners, LLP, 507 F. Supp. 2d 1030, 1038 (E.D. Mo. 2007)

(citations omitted). "[A]n illusory harm to the movant will not outweigh any actual harm to the

non-movant." Id. at 103 9. Courts look to the threat of each of the parties' rights from granting

or denying the temporary restraining order and the potential economic harm to each of the

parties. Id. Here, the Court finds that the harm asserted by the Plaintiffs with respect to

decreased property values and real estate development, as well as emotional and academic harm

to students is merely speculative. However, as shown by Defendants, enjoining the

implementation of Option 2 would have a direct and negative impact on the District, its teachers

and administrators, the students, and the families located within the District. The District has

redrawn the school boundary lines; reassigned principals, teachers, and staff; provided

information regarding bus and school assignments to families; and assisted high school students

in developing their schedules. (Davis Aff.   ~   23) If the District were enjoined from continuing

these efforts, such injunction would negatively affect the District's efforts to fulfill the

reorganization option voted by the Board. Further, the District has expended public funds to

close certain schools and staff other buildings. (Id.) Thus, the Court finds that the balance of

harms weighs in favor of the Defendants.

                             C. Probability of Success on the Merits

        Plaintiffs contend that there is a substantial likelihood that they will succeed on the merits

at trial given the "extreme egregiousness of Defendants' policies and practices." Plaintiffs claim

that the decision of the District was motivated by racial animus to negatively impact African

American citizens residing in Berkeley. "[A] showing oflikelihood of success on the merits

                                                    5
requires simply that the moving party find support for its position in the governing law."

Noodles Dev., LP, 507 F. Supp. 2d at 1034. The Court notes that Defendants have filed a motion

to dismiss, arguing that Plaintiffs have failed to state a valid claim under § 1983 because the City

of Berkeley cannot bring a§ 1983 claim for an alleged violation of the Fourteenth Amendment

and the decision of the District's Board passes a rational basis analysis. (ECF No. 10) At the

hearing, Plaintiffs' attorney acknowledged that the school Board has the right and responsibility

to make decisions it deems best for the students and families in the District. After review of the

Complaint, Defendants' motion to dismiss, and Plaintiffs' response in opposition, the Court finds

that Plaintiffs have not met their burden of demonstrating the likelihood of success on the merits

to warrant a temporary restraining order.

                                        D. Public Interest

       Finally, Plaintiffs argue that closing neighborhood schools will lead to the destabilization

of the Berkeley community such that it is in the public interest to enjoin Defendants from further

implementation of the reorganization plan. However, Option 2 was chosen to reduce the size of

kindergarten classes; offer more Pre-K opportunities; and combine resources to efficiently use

taxpayer money for curricular materials. (Davis Aff.   ~   24) The Court finds that public interest

does not weigh in favor of a temporary restraining order, as Option 2 was selected to benefit the

entire District community. Thus, the Court concludes that Plaintiffs have not satisfied the

Dataphase factors required for the Court to issue a temporary restraining order, and the balance

of interests weighs against the issuance of such temporary restraining order.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Temporary Restraining Order

(ECF No. 14) is DENIED.



                                                 6
       IT IS FURTHER ORDERED that Plaintiffs shall file their Complaint in redacted

format consistent with E.D. Mo. L.R. 2.17 no later than April 15, 2019.

Dated this 10th day of April, 2019.




                                                RONNIE L. WHITE
                                                UNITED ST ATES DISTRICT JUDGE




                                                7
